Citation Nr: 1025589	
Decision Date: 07/09/10    Archive Date: 07/19/10	

DOCKET NO.  07-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a kidney disorder.   

2.  Entitlement to service connection for chronic allergic 
rhinitis.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for gout.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army 
National Guard/Army Reserves from May 29 to August 13, 1987; 
September 21, 1990 to January 17, 1991; and August 15, 2004 to 
January 9, 2006, with an additional period of active duty for 
training from February 8 to July 6, 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of September 2006 and June 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

Upon review of this case, it is clear that the Veteran has chosen 
not to perfect his appeal regarding the issues of service 
connection for bursitis and iliotibial band syndrome of the right 
knee, and service connection for the residuals of a blood clot in 
the left leg.  Moreover, in a rating decision of February 2008, 
the RO granted service connection for left patellar tendinitis 
with mild patellofemoral arthritis of the left knee.  
Accordingly, those issues, which were formerly on appeal, are no 
longer before the Board.  

Finally, for reasons which will become apparent, the appeal as to 
the issues of service connection for allergic rhinitis and gout 
are being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further action 
is required on your part.  


FINDINGS OF FACT

1.  A chronic kidney disorder is not shown to have been present 
in service, or at any time thereafter.  

2.  Chronic sinusitis is not shown to have been present in 
service, or at any time thereafter.  




CONCLUSIONS OF LAW

1.  A chronic kidney disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Chronic sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2006 and April 2007.  In that correspondence, VA informed 
the Veteran that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that 
it did not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire file, 
it is clear that the Veteran had a full understanding of the 
elements required to prevail on his claims.  Moreover, during the 
course of this appeal, the Veteran has raised no allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In that regard, 
in connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and private 
treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes:  his 
multiple contentions, as well as service treatment records, and 
both VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic 
kidney disorder, as well as for chronic sinusitis.  In pertinent 
part, it is contended that both of those disabilities had their 
origin during the Veteran's period or periods of active military 
service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for a claimed 
disability, there must be medical, or in certain circumstances 
lay evidence of (1) a current disability; (2) an inservice 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed inservice disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and the medical evidence relates the symptomatology to 
the Veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In the present case, service treatment records fail to 
demonstrate the presence of chronic kidney disease.  While at the 
time of a service medical examination in July 2002, the Veteran 
gave a history of kidney stones or blood in his urine, a physical 
examination of the Veteran's genitourinary system was entirely 
within normal limits, and no pertinent diagnosis was noted.  
Moreover, the remainder of the Veteran's service treatment 
records showed no evidence whatsoever of chronic kidney disease.  

Significantly, at the time of a VA general medical examination in 
April 2006, the Veteran denied the presence of genitourinary 
problems.  While it is true that, during the course of that 
examination, there was noted the presence of an elevated 
creatinine of 1.5 in March of 2006, a physical examination of the 
Veteran showed no evidence of chronic renal disease.  Moreover, 
while during the course of VA outpatient treatment in April 2007, 
the Veteran's kidney function was described as "a bit elevated," 
according to the examiner, who also indicated that such a finding 
was not uncommon in very muscular individuals (such as the 
Veteran).  Significantly, at the time, it was recommended only 
that the Veteran avoid becoming dehydrated.  

The Board observes that, during the course of VA outpatient 
treatment for an unrelated medical problem in November 2007, the 
Veteran denied any history of kidney disease.  Moreover, it has 
yet to be demonstrated that, either in service, or thereafter, 
the Veteran suffered from a chronic kidney disorder of any kind.  
Under the circumstances, and absent evidence of chronic 
disability, the Veteran's claim for service connection for a 
chronic kidney disorder must be denied.  

Turning to the issue of service connection for sinusitis, the 
Board acknowledges that, during the Veteran's final period of 
active military service from August 2004 to July 2006, he 
received treatment over a period of four months for what was 
described as "acute" sinusitis.  However, at the time of a 
subsequent VA otolaryngologic examination in April 2006, the 
Veteran denied any problem with either acute or chronic sinus 
infections.  A physical examination of the Veteran conducted at 
that time was negative for the presence of mucopus in either the 
nose or nasopharynx, and no nasal polyps were present.  Moreover, 
according to the examiner, there was no evidence of either acute 
or chronic sinusitis.  

The Board acknowledges that, during the course of VA outpatient 
treatment in May 2006, the Veteran gave a history "sinus problems 
while in Iraq."  However, based on a review of the entire 
evidence of record, it has yet to be demonstrated that the 
Veteran currently suffers from a chronic disorder of the sinuses, 
including "chronic" sinusitis.  Under the circumstances, the 
Veteran's claim for service connection must be denied.  

In reaching this determination, the Board has taken into 
consideration the Veteran's statements regarding the origin of 
his claimed kidney disorder and sinusitis.  However, the Board 
rejects the Veteran's assertions to the extent that he seeks to 
etiologically relate those disabilities to his period or periods 
of active military service.  The Veteran, as a lay person, is not 
competent to create the requisite causal nexus for his claimed 
sinusitis and kidney disease.  Rather, evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or education, 
none of which the Veteran has.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  




ORDER

Service connection for a chronic kidney disorder is denied.  


Service connection for chronic sinusitis is denied.  


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for allergic rhinitis and gout.  In pertinent part, it 
is contended that both of those disabilities had their origin 
during the Veteran's period or periods of active military 
service.  

In that regard, during the course of private treatment in 
April 2002, and once again in December 2005, the Veteran was 
heard to complain of problems with "allergies."  Moreover, in 
November 2005, during the Veteran's final period of active 
military service, he gave a history of what was described at the 
time as allergic rhinitis.  While it is true that, based on the 
evidence of record, at no time during the Veteran's period or 
periods of active military service did he receive either a 
diagnosis of or treatment for gout, in March 2006, only two 
months following the Veteran's final discharge from active 
service, there was noted the presence of redness, swelling, and 
pain in the Veteran's left great toe, in conjunction with an 
elevated serum uric acid and sedimentation rate, culminating in a 
diagnosis of gout.  

The Board observes that, during the course of the aforementioned 
VA general medical examination in April 2006, the Veteran gave a 
history of gout, for which he was taking Allopurinol.  Moreover, 
while following a VA otolaryngologic examination (likewise 
conducted in April 2006), the examiner noted a "problem with 
allergic/chronic rhinitis" which had "worsened while in Iraq," 
significantly impacting the Veteran's nasal symptoms, that 
opinion was clearly based solely upon history provided by the 
Veteran, inasmuch as, at the time of that examination, the 
examiner did not have access to the Veteran's claims folder.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  At present, it is 
unclear whether the allergic rhinitis from which the Veteran 
currently suffers had its origin during his period or periods of 
active military service, or, in fact, preceded one or a number of 
those periods of active service.  Similarly unclear is whether 
the Veteran currently suffers from chronic gout which had its 
origin during his period or periods of active military service.  
Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's current claims for service 
connection.  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
July 2006, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran should be informed of 
any such problem.  

2.  The Veteran should then be afforded VA 
examinations by appropriate specialists in 
order to more accurately determine the 
exact nature and etiology of his claimed 
allergic rhinitis and gout.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy of 
all such notification(s) must be associated 
with the claims file.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the aforementioned 
examinations, the appropriate examiner or 
examiner should specifically comment as to 
whether the Veteran currently suffers from 
chronic, clinically-identifiable allergic 
rhinitis or gout, and, if so, whether those 
disabilities as likely as not had their 
origin during the Veteran's period or 
periods of active military service.  Should 
it be determined that the Veteran does, in 
fact, suffer from chronic allergic rhinitis 
which did not have its origin during his 
period or periods of active military 
service, an additional opinion is requested 
as to whether any chronic allergic rhinitis 
identified preexisted the Veteran's period 
or periods of active military service, and, 
if so, whether that allergic rhinitis as 
likely as not underwent a clinically-
identifiable permanent increase in severity 
during said period or periods of active 
military service.  All such information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.  

A complete rationale must be provided 
for any opinion offered.  Moreover, the 
claims folder and a separate copy of 
this REMAND must be made available to 
and reviewed by the examiners prior to 
completion of the examinations.  In 
that regard, a notation to the effect 
that this record review has taken place 
must be included in the examination 
reports.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection for 
chronic allergic rhinitis and gout.  Should 
the benefits sought on appeal remain 
denied, the Veteran should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims for 
benefits since the issuance of the most 
recent SSOC in July 2009.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


